DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-36 are pending in the application.
Applicant’s amendment to the claims, filed on July 27, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. Claims 16-36 are being examined on the merits with claims 16, 17, 21, 22, 27-30, 35, and 36 being examined only to the extent the claims read on the elected species of SEQ ID NO: 3. 
Applicant’s amendment to the specification, filed on July 27, 2021 is acknowledged.
Applicant’s substitute sequence listing, filed on July 27, 2021, is acknowledged. The substitute sequence listing is accepted.
Applicant’s remarks filed on July 27, 2021 in response to the non-final rejection mailed on April 5, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Sequence Compliance
The requirements for a sequence listing have been perfected in view of the applicant’s amendment to the specification and the applicant’s submission of a substitute sequence listing. 

Specification/Informalities
The objection to the title of the invention is withdrawn in view of the applicant’s amendment to the specification.

Claim Objections
The objections to Claims 16 and 18-21 for various informalities are withdrawn in view of the applicant’s amendment to the claims.

Claims 16 and 17 are objected to in the recitation of “Lactobacillus hexosaminidase with at least 80% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 9” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “Lactobacillus hexosaminidase comprises an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 9”. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 16-20 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 16-18 and 20 under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 A1; cited on the IDS filed on April 27, 2020; hereafter “Convents”) in view of GenBank Database Accession Number AKP66020 J. Mol. Biol. 297:233-249, 2000; cited on Form PTO-892 mailed on April 5, 2021; hereafter “Wilson”) are withdrawn in view of the applicant’s amendment to the claims.

Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over Convents (supra) in view of GenBank KRL51886 (supra).
Claims 16 and 29-36 are drawn to a method of treating a fabric comprising the steps of: 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase with at least 80% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 9; 
(b) and optionally rinsing and drying the textile.
Claims 17-28 are drawn to a method for cleaning or laundering an item comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase with at least 80% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 9; 
(b) completing at least one wash cycle; and 
(c) optionally rinsing the item, wherein the item is a fabric.
Regarding claims 16 and 17, the reference of Convents discloses laundry products comprising one or more hexosaminidase enzymes (p. 1, bottom paragraph). 
The difference between Convents and the claimed invention is that Convents does not disclose a Lactobacillus hexosaminidase as recited in the claims. 
Regarding claims 16, 17, and 21-36, The reference of GenBank KRL51886 discloses the amino acid sequence of a protein from Lactobacillus paraplantarum annotated as a glycosyl hydrolase family 20 (GH20) hexosaminidase with beta-N-acetylhexosaminidase activity that catalyzes the removal of beta-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-beta-D-hexosaminides (p. 2, bottom). The amino acid sequence of GenBank KRL51886 is identical to SEQ ID NO: 3 of this application (see Appendix A sequence alignment at p. 21 of the Office action mailed on April 5, 2021). 
Regarding claims 18, 19, 24, 25, 32, and 33, the amino acid sequence of GenBank KRL51886 comprises the motif GXDE (SEQ ID NO: 12) at residues 183-186 and comprises the motif [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 13) at residues 78-84.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents and GenBank KRL51886 to use the hexosaminidase of GenBank KRL51886 in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme and discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase, and GenBank KRL51886 teaches a hexosaminidase with β-N-acetylhexosaminidase activity. Therefore, the methods of claims 16-36 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that Convents does not provide any experimental data to indicate that a detergent formulation comprising a hexosaminidase has any effect on laundry or cleaning. According to the applicant, hexosaminidases are simply disclosed in a formulation list comprising otherwise conventional ingredients and one of skill in the art reading Convents would not have had any expectation that the hexosaminidases themselves provide any relevant laundry or cleaning function.
e.g., claim 3).   
The applicant further argues that the sequences of the hexosaminidases disclosed by Converts have extremely low identity of 30 to 25% sequence identity with SEQ ID NOs: 3, 6, and 9 of the present application and one of skill in the art would not expect the hexosaminidase of SEQ ID NO: 3, 6, or 9 to have any laundry or cleaning function based on the hexosaminidases disclosed by Convents. According to the applicant, the “precise function similarity” for sequences with greater than 40% sequence identity, as taught by Wilson (supra), teaches away from SEQ ID NO: 3, 6, and 9 having an activity of that disclosed by Convents.
The applicant’s argument is not found persuasive. Convents discloses hexosaminidase has the same catalytic activity as that disclosed by GenBank KRL51886 and thus one of ordinary skill would have had been motivated to and would have had a reasonable expectation of success to use the hexosaminidase of GenBank KRL51886 in the method of Convents. It is acknowledged that Convents discloses SEQ ID NO: 1-5, 10, and 11 as exemplary hexosaminidase sequences. However, the method of Convents does not require any particular sequence of a hexosaminidase. Rather, one reading Convents would recognize that the method of Convents is intended to 
Although the applicant asserts the “precise function similarity” of Wilson teaches away from using the hexosaminidase of GenBank KRL51886 in the method of Convents, Wilson’s sequence and function analysis is based on a comparison of the sequences of functional domains and it is unclear as to whether or not the applicant has compared only the functional domain of the hexosaminidase of GenBank KRL51886 with the functional domains of SEQ ID NO: 1-5, 10, and 11 of Convents. Even assuming the applicant has compared only the functional domains, the applicant finds the sequences of SEQ ID NO: 3, 6, and 9 to have 30% identity to the sequences of Convents and Wilson acknowledges that precise function is not conserved below 30-40% (p. 243, column 1). Furthermore, as described in the previous Office action, the hexosaminidase of GenBank KRL51886 has greater than 40% sequence identity to another hexosaminidase with beta-N-acetylhexosaminidase activity that catalyzes the removal of beta-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-beta-D-hexosaminides, which is undisputed by the applicant and which is in agreement with the “precise function similarity” threshold of the prior art. As such, contrary to the applicant’s position, Wilson does not “teach away” from applying the hexosaminidase of GenBank KRL51886 in the method of Convents. Obviousness does not require absolute predictability, only some degree of predictability is required (MPEP 2143.02.II) and given the preponderance of the evidence, one would have had at least a 
The applicant further argues that the Examiner is clearly using hindsight to combine sequences found in the art with Convents. According to the applicant, it is only in the disclosure of the present application that SEQ ID NO: 3 is demonstrated to be useful for methods and compositions of cleaning or laundering.
The applicant’s argument is not found persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
For these reasons, it is the examiner’s position that the methods of claims 16-36 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/053,080 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the reference application recites a method of deep cleaning an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a hexosaminidase, wherein the hexosaminidase is selected among polypeptides which in addition to having hexosaminidase activity, comprises the motifs GXDE (SEQ ID NO 90), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 91), and .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/053,081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a wash liquor solution comprising an enzyme mixture comprising at least 0.00001 ppm of at least one fungal DNase, at least 0.00001 ppm of at least one dispersin; and a cleaning component, wherein the cleaning component is selected from; i) 1 to 40 wt % surfactant, selected from anionic or non-ionic surfactant; .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 17 of co-pending Application No. 17/053,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application recites a method of deep cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and optionally b) rinsing the item, wherein the item is preferably a textile; claim 1 of the reference Lactobacillus; and claim 11 of the reference application recites (in relevant part) the cleaning composition according to claim 8, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. Therefore, claims 16-36 of this application are unpatentable over claims 1, 7, 8, and 17 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of co-pending Application No. 17/053,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; claim 7 of the reference Lactobacillus; and claim 8 of the reference application recites (in relevant part) the cleaning composition according to claim 6, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20, 24-26, and 32-34 of this application. Therefore, claims 16-36 of this application are unpatentable over claims 1, 7, 8, and 14 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests the Examiner to hold the rejections in abeyance until allowable subject matter is indicated. The applicant’s request is acknowledged. 

Conclusion
Status of the claims:
Claims 16-36 are pending.
Claims 16-36 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656